Case 4:18-cv-00579-ALM-CAN Document 23 Filed 06/16/20 Page 1 of 1 PageID #: 1060




                              United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

    JESUS MANUEL RAMOS ALCALA                          §
                                                       § Civil Action No. 4:18-CV-579
    v.                                                 § (Judge Mazzant/Judge Nowak)
                                                       §
    COMMISSIONER, SSA                                  §

                             MEMORANDUM OPINION AND ORDER

           The Court, having reviewed Plaintiff’s Motion for Attorney Fees pursuant to the Equal

    Access to Justice Act (Dkt. #20) and Commissioner’s Response (Dkt. #22), wherein

    Commissioner does not object to the requested fee, finds that Plaintiff’s Motion is well taken and

    should be granted. Accordingly,

           It is therefore ORDERED that Plaintiff’s Motion for Attorney Fees pursuant to the Equal

    Access to Justice Act (Dkt. #20) is GRANTED, and the Commissioner is directed to pay seven

.   thousand, two hundred dollars ($7,200.00) in attorney’s fees plus court costs of four hundred

    dollars ($400.00), for a total award of seven thousand six-hundred dollars ($7,600.00). Payment

    shall be made payable to Plaintiff and mailed to Plaintiff’s counsel of record.

           IT IS SO ORDERED.

           SIGNED this 16th day of June, 2020.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
